     Case 2:21-cv-00885-APG-VCF Document 1 Filed 05/06/21 Page 1 of 6



 1   WAJDA LAW GROUP, APC
     Nicholas M. Wajda (Nev. Bar No. 11480)
 2   871 Coronado Center Drive
 3   Suite 200
     Henderson, Nevada 89052
 4   +1 702-900-6339
     nick@wajdalawgroup.com
 5
     Attorney for the Plaintiff
 6

 7                                UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
 8

 9    DALE W. WAYMAN,                               Case No. 2:21-cv-00885
10                       Plaintiff,                 COMPLAINT FOR DAMAGES
11            v.
                                                    1. VIOLATIONS OF THE FAIR DEBT
12                                                  COLLECTION PRACTICES ACT, 15 U.S.C. §
      FBCS, INC.,                                   1692 et seq.
13
                         Defendant.
14
                                                    JURY TRIAL DEMANDED
15

16         NOW COMES, DALE W. WAYMAN, through counsel, WAJDA LAW GROUP, APC,

17   complaining of FBCS, INC., as follows:

18                                    NATURE OF THE ACTION
19          1.      This action seeks redress for FBCS, INC.’s violations of the Fair Debt Collection
20
     Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq.
21
                                      JURISDICTION AND VENUE
22
            2.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.
23

24          3.      Venue in this district is proper under 28 U.S.C. § 1391(b)(2).

25                                               PARTIES

26          4.      DALE W. WAYMAN (“Plaintiff”) is a natural person, over 18-years-of-age, who
27
     at all times relevant resided in Las Vegas, Nevada.
28
                                                       1
     Case 2:21-cv-00885-APG-VCF Document 1 Filed 05/06/21 Page 2 of 6



 1          5.       Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).
 2          6.       FBCS, INC. (“Defendant”) is a corporation organized under the laws of
 3
     Pennsylvania.
 4
            7.       Defendant maintains its principal place of business at 330 South Warminster Road,
 5
     #353, Hatboro, Pennsylvania.
 6

 7          8.       Defendant specializes in debt collection and collects debts on behalf of others

 8   nationwide.

 9          9.       Defendant is a “debt collector” as defined by 15 U.S.C. §1692a(6) because (1) it
10
     uses instrumentalities of interstate commerce and the mail in the course of collecting consumer
11
     debt; (2) the principal purpose of Defendant’s business is the collection of debt owed or due or
12
     asserted to be owed or due another; and (3) it regularly collects consumer debt owed to others.
13
                                        FACUTAL ALLEGATIONS
14

15          10.      At some point, Plaintiff applied for and obtained a line of credit issued by Orchard

16   Bank/Capital One, N.A. (“Orchard”).
17          11.      Plaintiff made various charges for personal purposes on the Orchard credit card,
18
     amassing a balance.
19
            12.      Due to financial hardship, Plaintiff fell behind on his monthly payments on the
20
     Orchard credit card.
21

22          13.      Eventually, Plaintiff’s account fell into default status with an outstanding balance of

23   $855.89 (“subject debt”).

24          14.      The subject debt is a “debt” as defined by 15 U.S.C. § 1692a(5).
25          15.      Shortly thereafter, Cavalry SPV I, LLC purchased the subject debt from Orchard
26
     Bank/Capital One, N.A. and placed the subject debt with Defendant for collection.
27

28
                                                         2
     Case 2:21-cv-00885-APG-VCF Document 1 Filed 05/06/21 Page 3 of 6



 1          16.     On or around February 5, 2021, Defendant sent Plaintiff a written correspondence
 2   regarding the subject debt (“Defendant’s Letter”).
 3
            17.     Defendant’s Letter depicted, in pertinent part:
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
            18.     Defendant’s Letter is a “communication” as defined by 15 U.S.C. § 1692a(2).
24
            19.     Defendant’s Letter expressly state
25
            20.     Defendant’s Letter expressly stated “This is an attempt to collect a debt and any
26
     information obtained will be used for that purpose. This communication is from a debt collector.”
27

28
                                                         3
     Case 2:21-cv-00885-APG-VCF Document 1 Filed 05/06/21 Page 4 of 6



 1          21.     Defendant’s Letter further stated, “CALLING FOR FURTHER INFORMATION
 2   OR MAKING A PAYMENT IS NOT A SUBSTITUTE FOR DISPUTING THE DEBT” (the “non-
 3
     substitute phrase”)
 4
            22.     Defendant’s Letter created uncertainty and confusion as Plaintiff was unable to
 5
     determine if he was allowed to call into Defendant to dispute the debt.
 6

 7          23.     As Plaintiff continued to read the letter, there was nothing provided as to what would

 8   be an acceptable way to dispute the subject debt.

 9          24.     Upon information and belief, Defendant specifically designed their letter Collection
10
     Letter to be ambiguous, confusing and misleading in order to coerce Plaintiff into calling Defendant
11
     so they could have an attempt to collect the subject debt over the phone.
12
                                                 DAMAGES
13
            25.     Congress enacted the FDCPA to rein in certain "evils" associated with debt
14

15   collection," Bentrud v. Bowman, Heintz, Boscia & Vician, P.C., 794 F.3d 871, 874 (7th Cir. 2015),

16   because existing legal remedies were, in its judgment, "inadequate to protect consumers." 15
17   U.S.C. § 1692(b).
18
            26.     To address those practices, the FDCPA imposes a "rule against trickery." Beler v.
19
     Blatt, Hasenmiller, Leibsker & Moore, LLC, 480 F.3d 470, 473 (7th Cir. 2007); see also O'Rourke
20
     v. Palisades Acquisition XVI, LLC, 635 F.3d 938, 941 (7th Cir. 2011) (noting that the FDCPA's
21

22   prohibitions "keep consumers from being intimidated or tricked by debt collectors").

23          27.     The statute thus gives debtors a right to receive accurate information, which they

24   can enforce against debt collectors by bringing suit under the FDCPA. See Hahn v. Triumph P'ships
25   LLC, 557 F.3d 755, 757 (7th Cir. 2009) ("The [FDCPA] is designed to provide information that
26
     helps consumers to choose intelligently ... .").
27

28
                                                         4
     Case 2:21-cv-00885-APG-VCF Document 1 Filed 05/06/21 Page 5 of 6



 1          28.     The value of receiving truthful information about one's financial affairs—and the ill
 2   effects of receiving misleading information—may be hard to quantify.
 3
            29.     But being lied to in violation of an anti-trickery statute like the FDCPA is a concrete
 4
     harm nevertheless. See Havens Realty Corp. v. Coleman, 455 U.S. 363, 373-74, 102 S. Ct. 1114,
 5
     71 L. Ed. 2d 214 (1982) (holding that a plaintiff "who has been the object of a misrepresentation
 6

 7   made unlawful" by federal statute suffered an injury in fact and thus had Article III standing).

 8          30.     Defendant’s Letter would not only be highly confusing to the unsophisticated

 9   consumer but would also be highly confusing to the most sophisticated consumer.
10
            31.     Simply put, Plaintiff was confused and mislead which impacted his ability to make
11
     an educated decision regarding the subject debt.
12
                                           CLAIMS FOR RELIEF
13
                         Count I – Violations of Sections 1692e and e(10) of the FDCPA
14

15          32.     All paragraphs of this Complaint are expressly adopted and incorporated herein as

16   though fully set forth herein.
17          33.     Pursuant to §1692e of the FDCPA, a debt collector is prohibited from making “any
18
     false, deceptive, or misleading representation” in connection with the collection of a debt. 15 U.S.C.
19
     § 1692e.
20
            34.     Section 1692e(10) of the FDCPA prohibits a debt collector from using any false
21

22   representation or deceptive means to collect or attempt to collet any debt. 15 U.S.C. § 1692e(10).

23          35.     Although the word “confusing” does not appear in section 1692e, courts have

24   “interpreted the FDCPA to prohibit confusing presentations.” See O’Boyle v. Real Time
25   Resolutions, Inc., 910 F.3d 338, 343 (7th Cir. 2018). Under this standard, a letter might be literally
26
     true, but still be misleading or confusing. Id at 344.
27

28
                                                         5
     Case 2:21-cv-00885-APG-VCF Document 1 Filed 05/06/21 Page 6 of 6



 1          36.     Defendant’s Letter violated 15 U.S.C. §§1692e and e(10) because it is highly
 2   confusing and ambiguous with respect to how and what would constitute a valid dispute.
 3
            37.     Simply put, Defendant’s letter conveys Plaintiff’s rights regarding the subject debt
 4
     in a confusing and contradictory manner.
 5
            38.     In no uncertain terms, the language in Defendant’s Letter would confuse the least
 6

 7   sophisticated consumer and can result in mass consumer deception and confusion. See Wade v.

 8   Reg’l Credit Ass’n, 87 F.3d 1098, 1100 (9th Cir. 1996) (Court must judge the language of a dunning

 9   letter from the perspective of the “least sophisticated consumer.”)
10
            WHEREFORE, Plaintiff, DALE W. WAYMAN, respectfully requests that this Honorable
11
     Court enter judgment in his favor as follows:
12
                    a. Declaring that the practices complained of herein are unlawful and violate
13
                        Sections 1692e and e(10) of the FDCPA;
14
                    b. Awarding Plaintiff statutory and actual damages, in an amount to be determined
15                      at trial, for the underlying FDCPA violations;
16                  c. Awarding the Plaintiff costs and reasonable attorney fees as provided under 15
17                      U.S.C. §1692k; and
                    d. Awarding any other relief as the Honorable Court deems just and proper.
18

19                                    DEMAND FOR JURY TRIAL
20          Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury.
21
     DATED: May 6, 2021                                           Respectfully submitted,
22
                                                                  DALE W. WAYMAN
23
                                                                  By: /s/ Nicholas M. Wajda
24                                                                Nicholas M. Wajda
25                                                                WAJDA LAW GROUP, APC
                                                                  871 Coronado Center Drive
26                                                                Suite 200
                                                                  Henderson, Nevada 89052
27                                                                +1 702-900-6339
                                                                  nick@wajdalawgroup.com
28
                                                       6
